I congratulate the President on his election, and I commend his predecessor for his effective leadership at the previous session.
Let me also, on behalf of the Government and the people of Sierra Leone, applaud His Excellency Mr. Ban Ki-moon for his dedication and commitment to the advancement of global peace and development during his 10 years of service to our Organization as Secretary- General. I commend him for his vision and initiatives, including the major high-level panel reviews, the historic adoption of the Sustainable Development Goals (SDGs), the signing of the Paris Agreement on climate change and convening the first World Humanitarian Summit. We in Sierra Leone will always remember the Secretary-General with deep appreciation for his exemplary role in mobilizing support for the successful fight against the deadly Ebola disease.
The theme chosen by the President for our debate this year, “The Sustainable Development Goals: a universal push to transform our world”, could not have been more thoughtful. In order to achieve that goal, we must universally promote the Sustainable Development Goals. We must push forward with energy, compassion and resolve to save the millions of women and children still trapped in poverty, bring peace to our troubled region, and prevent and contain disease outbreaks.
In Sierra Leone, drawing on the lessons learned from the implementation of the Millennium Development Goals, we have taken action to quickly integrate the SDGs into our national development planning processes by linking each of the 17 Goals and 169 targets to our national development programme — the Agenda for Prosperity. Sierra Leone was one of the 22 countries reviewed during the Economic and Social Council’s High-Level Political Forum in July. We shared our views on how we want to implement the SDGs, on the challenges we foresee and on how we hope to overcome them. At the same time, we have formulated a national integrated results framework that aligns the SDGs with our Alliance for Prosperity monitoring and evaluation mechanism. We have also established an international benchmarks system for Sierra Leone, which will enable us to address the challenges involved in obtaining the reliable statistical data we need in order to report on our progress.
But whatever we do at the national level, whatever efforts we make on the global stage, whatever projects the brightest among us design, we will not be able to deliver on the SDGs’ promise of an inclusive, fairer and better world without the reform of the United Nations. Let me be blunt. Our premier global institution lacks the democratic characteristics needed to tackle the development, security and other challenges facing Africa and many other parts of the world. Without strong African voices at the highest level of our premier global decision-making body, without the energetic voices of the region that is home to the world’s largest number of young people, and without the decisive contribution of the continent that is most affected by Security Council decisions, no solution that the United Nations might propose to our challenges can be sustainable, inclusive or lasting.
Yes, Africa’s position is about righting historical wrongs and enhancing its voice in the United Nations. But most of all, Africa’s position relates to our contribution to making the United Nations more effective, democratic and forward-looking. That is why we believe that the dilution of any of its key elements is akin to continuing a status quo that is unfair, unjust, non-inclusive and unfit for the requirements of the twenty-first century. Africa has asked me, as Coordinator of its African Union Committee of Ten Heads of State on United Nations Reforms, to tell the world that we will stand united behind the Ezulwini Consensus and the Sirte Declaration. At the African Union’s July summit in Kigali we reaffirmed the African position, and we deplore any attempts to weaken any of those positions through divide-and-rule policies that are reminiscent of the colonial era.
In September last year at the Leaders’ Summit on Peacekeeping, we committed to enlarging and modernizing United Nations peacekeeping operations. I made a pledge at the Summit to contribute further to United Nations peacekeeping with commitments to provide two formed police units, special weapons and tactics units and police guards to the United Nations Stand-by Arrangements System, and we are now ready to deploy at short notice.
Sierra Leone welcomes the Secretary-General’s report prepared for the World Humanitarian Summit (A/70/709) and its annex, the Agenda for Humanity. This year’s World Humanitarian Summit was a turning point at which we collectively pledged to improve our response to people caught in natural disasters and conflicts, empower them as agents of their own recovery and summon greater political will for preventing and ending the wars that have caused so much suffering. Millions of people need humanitarian help, and millions more have been forcibly displaced from their homes. We must set the right tone in addressing the lingering challenges facing our world. My delegation endorses the Assembly’s adoption of the New York Declaration for Refugees and Migrants (resolution 71/1) and fully subscribes to its call to address the root causes of the problem, including efforts aimed at preventing crisis situations before they erupt.
Sierra Leone also welcomes the simultaneous adoptions in April by the Security Council of its resolution 2282 (2016) on post-conflict peacebuilding, and by the General Assembly of its resolution 70/262, reviewing the United Nations peacebuilding architecture. The parallel resolutions demonstrate our commitment to take a comprehensive approach to transitional justice and to accountability in the security sector, both of which are critical to consolidating peace, reducing poverty and preventing countries from relapsing into conflict.
In Sierra Leone, our commitment to continue to address the key underlying causes of fragility and the drivers of conflict is underlined by our participation as a pilot country in the New Deal for Engagement in Fragile States. As the current Chair of the Group of Seven Fragile States Plus, Sierra Leone emphasizes the importance of incorporating SDG 16 into our efforts. We also recognize that the effective management of our natural resources is central to ensuring sustainable socioeconomic development and a resilient future for Sierra Leoneans.
My Government remains committed to good governance and will continue to build on our post- conflict peacebuilding and democratic gains by further strengthening our democratic institutions and by providing access to the justice sector and establishing a level playing field there. To that end, we have taken steps to improve the conditions of service in our justice sector in order to attract and deploy more qualified personnel to the bench and as state counsels in every region and district of Sierra Leone. We have established a legal-aid board so as to ensure that every indigent person has legal representation, that no one enters our correctional institutions without an indictment, and that court cases are speedily heard and justice is fairly served. Those strides represent important contributions to our journey towards attaining a resilient and inclusive Sierra Leone. They remain the bedrock of our aspirations to become a middle-income country by 2035.
That is why we have hastened to put in place major relevant policy decisions and enacted appropriate legislation to empower women, improve the situation of youth and ensure that the physically challenged are not marginalized. My Government’s vision for the empowerment of women as enshrined in pillar 8 of our Agenda for Prosperity is consistent with global aspirations, in recognition of the crucial importance of women and gender parity in our development process. Most of my Government’s programmes are youth- oriented and range from education to health, community development and employment.
Efforts to address youth empowerment and unemployment remain at the heart of our Agenda for Prosperity. My Government has also made a record number of appointments of youths and women into top- level decision-making positions, including ministerial, ambassadorial and leadership posts in Government departments and agencies and in the military, police, Parliament, the judiciary and local government.
The Ebola outbreak in West Africa shone a spotlight on the critical need for the world to have a more robust and effective global health architecture, with strong and accountable leadership to deal with health crises, including pandemics. In this context, my delegation commends the High-Level Panel on the Global Response to Health Crises for its comprehensive report. We strongly consider its 27 recommendations as the way forward for appropriate action at the national, regional and international levels. We must collectively commit ourselves to the full implementation of the Panel’s recommendations in order to protect humankind from the scourge of future health crises.
On behalf of the Government and the people of Sierra Leone, let me express our appreciation to the international community for supporting us in our efforts to defeat the Ebola virus. We are now implementing our post-Ebola recovery programme. We applaud the support that we have received, but we still face enormous resource gaps. I would therefore like to remind our bilateral friends and the international community to fulfil their pledges to our recovery programme.
Though we contribute almost nothing to global warming, Sierra Leone is the third most vulnerable country to the effects of climate change. Dealing with climate change is therefore an urgent life-and- death matter for us. That is why we welcome the Paris Agreement on Climate Change, and we will implement its provisions in Sierra Leone. My Government, in collaboration with our development partners, is implementing projects on adaptation, including climate information and early-warning systems. We remain committed to these efforts, and we seek further collaboration in confronting this global threat against humankind.
As we move into the implementation of the first phase of the SDGs, we must remember that fragile States were unable to make remarkable progress in the implementation of the MDGs largely owing to the absence of peace, justice and effective State institutions. It is therefore urgent for all parties to cooperate with global initiatives in finding enduring peace in Syria, South Sudan and Libya. This is why the world must accelerate its efforts to resolve the Israeli-Palestinian conflict, in fighting terrorism and in stemming the dangerous escalation in the arms race.
We cannot sustain this world with bombs and the unending threat of war. We cannot achieve a universal push towards development when armed conflicts continue to drive millions into refugee camps and when millions find themselves trapped between warring factions. We cannot champion the cause of justice and legitimacy when Africa remains excluded from and underrepresented in the highest decision-making organ of our global Organization. The reforms must start here, and they must be deliberate and enduring.
While we acknowledge the gradual progress made so far, particularly in the transparent process of selecting and appointing the next Secretary-General, let me again reiterate that African Member States are unhappy about the slow pace of Security Council reform.
In concluding, let me once again reiterate Africa’s strong concern over the continuous failure of the United Nations to adopt measures, including text-based negotiations, that will lead to a comprehensive and early reform of the Security Council to reflect contemporary realities. I would therefore urge that the reform process move faster so that Africa can take its rightful place in the Security Council. The United Nations must change with the times and must do so by effecting the relevant reforms.
Redressing the much-acknowledged historical injustice done to the continent will be a remarkable step in our universal push to transform our world. We cannot effectively deal with the evolving challenges of our time if we continue to hold on to the edicts and structures established 71 years ago. Equitable geographical representation, with the attendant privileges in the membership of the Security Council, will only make it more legitimate, representative, effective, transparent and accountable.
